United States Court of Appeals
                                                                     Fifth Circuit
                                                                      F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                         June 16, 2003

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                             No. 02-60653
                           Summary Calendar



                            PEDRO ABASOLO,

                                                                 Petitioner,

                                versus

                JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                                                 Respondent.

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A77 246 942
                         --------------------

Before HIGGINBOTHAM, DUHÉ, and CLEMENT, Circuit Judges.

PER CURIAM:1

      Pedro Abasolo petitions this court to review the decision of

the Board of Immigration Appeals (BIA) denying his application for

asylum.     Abasolo argues that the BIA’s order summarily affirming

the IJ’s decision provides an inadequate basis for judicial review

by   this   court.   We   recently   have   held   that   such    a    summary

affirmance does not deprive this court of a basis for judicial

review.     Soadjede v. Ashcroft, 324 F.3d 830, 832-33 (5th Cir.

2003).

      1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       Abasolo does not argue that the BIA’s determination that he

was not eligible for withholding of deportation is not supported by

substantial evidence.         Thus, the issue is deemed abandoned.        See

Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748

(5th Cir. 1987).

       Abasolo contends that he established his eligibility for

asylum because he demonstrated a well-founded fear of persecution

on account of on his sexual orientation.          The BIA’s determination

that    Abasolo   was   not    eligible   for   asylum   is   supported   by

reasonable, substantial, and probative evidence. See United States

v. Girma, 283 F.3d 664, 666 (5th Cir. 2002).

       PETITION DENIED.




                                      2